DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 PETER J. PHILLIPS, JR. and
        KIMBERLY J. PHILLIPS a/k/a KIMBERLY PHILLIPS,
                          Appellants,

                                    v.

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK
  AS TRUSTEE FOR FIRST HORIZON ALTERNATIVE MORTGAGE
             SECURITIES TRUST, 2005-FA9 and
      COUNTRYWOOD HOMEOWNERS ASSOCIATION, INC.,
                        Appellees.

                              No. 4D17-1582

                          [February 28, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James T. Ferrara, Judge; L.T.                  Case No.
502016CA008642XXXXMB.

  Brian Korte of Korte & Wortman, P.A., West Palm Beach, for appellants.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee The Bank of New York Mellon.

PER CURIAM.

   Affirmed. See HSBC Bank USA, Nat’l Ass’n v. Sanchez, No. 4D17-1085
(Fla. 4th DCA Feb. 28, 2018); PHH Mortg. Corp. v. Parish, No. 2D17-561
(Fla. 2d DCA Jan. 26, 2018).

GERBER, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.